Case: 21-2190   Document: 28     Page: 1    Filed: 01/18/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                   KEVIN AUBART,
                      Petitioner

                            v.

      MERIT SYSTEMS PROTECTION BOARD,
                    Respondent
              ______________________

                       2021-2190
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. SF-1221-20-0520-W-1.
                 ______________________

                Decided: January 18, 2022
                 ______________________

    KEVIN AUBART, Honolulu, HI, pro se.

     JEFFREY GAUGER, Office of General Counsel, United
 States Merit Systems Protection Board, Washington, DC,
 for respondent.    Also represented by TRISTAN L.
 LEAVITT, KATHERINE MICHELLE SMITH.
                 ______________________

  Before MOORE, Chief Judge, PROST and TARANTO, Circuit
                        Judges.
Case: 21-2190    Document: 28      Page: 2    Filed: 01/18/2022




 2                                            AUBART   v. MSPB



 PER CURIAM.
      Kevin Aubart filed an Individual Right of Action (IRA)
 appeal with the Merit Systems Protection Board, alleging
 that his employer, the U.S. Department of the Army, en-
 gaged in prohibited retaliation for his whistleblowing. Spe-
 cifically, he asserted that the Army created a hostile work
 environment and proposed to remove him in retaliation for
 disclosing that three Army employees made materially
 false statements in various official proceedings. The Board
 dismissed the challenge, concluding that Mr. Aubart failed
 to nonfrivolously allege a disclosure protected under the
 Whistleblower Protection Act (WPA). Supplemental Ap-
 pendix (SAppx) 1–20; see also Aubart v. Dep’t of the Army,
 No. SF-1221-20-0520-W-1, 2020 WL 6269161 (M.S.P.B.
 Oct. 23, 2020). Mr. Aubart appeals. We affirm.
                               I
     When the events in question began, Mr. Aubart worked
 as a Supervisory Information Technology Specialist for the
 Army’s Regional Cyber Center-Pacific (RCC-P) group,
 which was located at Fort Shafter, Hawaii. On February
 10, 2017, Lieutenant Colonel Christopher Siegrist, the di-
 rector of the RCC-P group, sent Mr. Aubart and his co-
 workers a memorandum under the subject heading “Tem-
 porary Duty Relocation” (Siegrist Memorandum), which
 stated in pertinent part:
     1. This memorandum is to inform you of a tempo-
     rary change in your duty station from the Regional
     Cyber Center Pacific (RCC-P), Fort Shafter, Ha-
     waii to BLDG 1500 Schofield Barracks effective
     February 18, 2017.
     2. The RCC-P will undergo major renovations
     within the office and building. As a result, you will
     be temporarily reassigned to BLDG 1500 Schofield
     Barracks, where you will continue to perform the
     same essential job functions that you now perform.
Case: 21-2190       Document: 28   Page: 3    Filed: 01/18/2022




 AUBART   v. MSPB                                            3



     We anticipate the completion in 14 weeks and will
     provide you sufficient notice in returning to Fort
     Shafter.
     3. If you have questions or concerns about this tem-
     porary relocation, please address them to . . . .
 SAppx 43. On February 18, 2017, the RCC-P group’s work
 began at Schofield, a separate Army base 19.1 miles from
 Fort Shafter. But despite Lt. Col. Siegrist’s original fore-
 cast of fourteen weeks for the renovation, the RCC-P group
 worked at Schofield for more than thirty-eight weeks, until
 November 14, 2017. During that time, the RCC-P employ-
 ees’ job duties at Schofield were essentially the same as
 what they had been at Fort Shafter.
      In response to the transfer to Schofield, Mr. Aubart and
 other RCC-P employees requested per diem mileage reim-
 bursement for their additional commuting expenses, but
 Lt. Col. Siegrist denied those requests. Mr. Aubart then
 filed an appeal with the United States Civilian Board of
 Contract Appeals (CBCA). An Army pleading in that pro-
 ceeding (signed by Army attorney Rachael Orejana) con-
 tains two statements referring to Schofield as Mr. Aubart’s
 “official duty station.” SAppx 94 (“On or about February
 10, 2017, LTC Christopher Siegrist . . . notified RCC-P em-
 ployees, including [Mr. Aubart], that their official duty sta-
 tion would be changed for a period of approximately
 fourteen weeks.”); SAppx 95 (“It is well-settled that an em-
 ployee who is engaged in commuting between his or her
 residence and official duty station is performing personal
 business, not official business, for the government, and the
 employing agency is not required to pay the transportation
 costs that the employee incurs while commuting.”). Simi-
 lar language appears in an attached sworn declaration
 from Lt. Col. Siegrist. SAppx 98–99 (“On or about Febru-
 ary 10, 2017, I notified RCC-P employees, via written mem-
 orandum, that their official duty station would be changed
 for a period of approximately fourteen weeks and that their
Case: 21-2190    Document: 28      Page: 4    Filed: 01/18/2022




 4                                            AUBART   v. MSPB



 new duty station would be located at Building 1500 on
 Schofield Barracks, Oahu, Hawaii.”). The CBCA denied
 Mr. Aubart’s claim on September 11, 2017, and Mr. Aubart
 withdrew the appeal of the denial he filed in this court.
      On December 28, 2017, Mr. Aubart initiated another
 proceeding: He filed a civil complaint against the Secretary
 of the Army in the District Court for the District of Hawaii,
 asserting that he was entitled to compensation for his
 travel expenses because his relocation to Schofield quali-
 fied as Temporary Duty (TDY)—as opposed to a Permanent
 Change of Station (PCS) or Temporary Change of Station
 (TCS)—under the Department of Defense’s Joint Travel
 Regulations. See Aubart v. McCarthy, No 1:17-cv-00611,
 2019 WL 3892408, at *1, *3 (D. Haw. Aug. 19, 2019). The
 Secretary moved for summary judgment, arguing in rele-
 vant part that Mr. Aubart would not be eligible for compen-
 sation for his travel expenses, because his permanent duty
 station (or official duty station) had changed during the
 time he worked at Schofield (whether classified either as a
 permanent change of station or as a temporary change of
 station). Id. at *3; see SAppx 115–27 (memorandum in sup-
 port of motion for summary judgment). As part of the sum-
 mary judgment briefing, the Secretary provided a sworn
 declaration from RCC-P Deputy Director Scott Chilson
 stating that “[o]n or about February 10, 2017, Lieutenant
 Colonel Christopher M. Siegrist provided notice to employ-
 ees of RCC-P who worked at Building 520 at Fort Shafter
 that their duty station was being moved to Schofield Bar-
 racks because the office at Fort Shafter was no longer avail-
 able.” SAppx 55–57 (dated July 17, 2019).
     The district court granted the Secretary’s motion on
 August 19, 2019. Aubart, 2019 WL 3892408, at *6. The
 court agreed with Mr. Aubart that the Siegrist Memoran-
 dum “could have been drafted with greater clarity,” but it
 nevertheless concluded that the “undisputed record sup-
 ports the conclusion that [Mr. Aubart’s] permanent duty
 station was changed from Fort Shafter to Schofield
Case: 21-2190       Document: 28   Page: 5   Filed: 01/18/2022




 AUBART   v. MSPB                                          5



 Barracks, for the period of February 18, 2017 through No-
 vember 14, 2017” and that, as a result, he “is not entitled
 to reimbursement for the transportation costs incurred.”
 Id. at *5–6. Mr. Aubart appealed to the Ninth Circuit,
 which affirmed in December 2020. Aubart v. McCarthy,
 830 F. App’x 959, 960 (9th Cir. 2020).
     After the district court’s ruling but during the Ninth
 Circuit appeal, on November 7, 2019, Mr. Aubart wrote to
 Lt. Col. Heath Giesecke, the new RCC-P director, stating:
 “I am the Whistleblower, but most RCCP civilians know
 Ms[.] Orejana lied about the permanent change of station
 to keep us from getting reimbursed.” SAppx 58. Similarly,
 on April 7, 2020, Mr. Aubart wrote to Brigadier General
 Jan Norris, stating:
    In 2017, Army lawyer Rachael Orejana and former
    RCCP Director LTC Siegrist made false statements
    in court documents claiming LTC Siegrist notified
    RCCP employees of a PCS via a “Siegrist Memo-
    randum” despite the fact that the Siegrist Memo-
    randum clearly refers to a TDY, not a PCS. The
    purpose of these statements was to justify denial of
    otherwise lawful TDY claims. . . . In 2019, Ms[.]
    Orejana admitted in [a] sworn statement that the
    Siegrist memorandum never referred to a PCS.
    Despite Ms[.] Orejana’s admission, Army lawyers
    continue to assert in court documents that the
    Siegrist Memorandum notified RCCP employees of
    a PCS . . . 1 Army lawyers solicited a false sworn
    statement from RCCP Deputy Director, Scott


    1    Mr. Aubart is apparently referring to a February
 11, 2019 submission Ms. Orejana made to the Merit Sys-
 tems Protection Board in a separate case involving him, in
 which she made the verifiably true statement that she
 “never referred to a PCS in the [CBCA] pleadings.” SAppx
 101–09; see SAppx 94–97 (CBCA pleading in question).
Case: 21-2190    Document: 28      Page: 6    Filed: 01/18/2022




 6                                            AUBART   v. MSPB



     Chilson, which claimed the Siegrist Memorandum
     notified RCCP employees “that their duty station
     was being moved to Schofield Barracks because the
     office at Fort Shafter was no longer available.” The
     obvious purpose of this statement was to further
     the Army’s false narrative of a PCS. The statement
     is patently false, not only because it falsely claims
     a PCS, but also because the Fort Shafter office was
     always intended to be, and obviously continues to
     be, available.
 SAppx 59. Those are the disclosures Mr. Aubart now as-
 serts constituted protected whistleblowing.
     On May 1, 2020, RCC-P Deputy Director Chilson sent
 Mr. Aubart a Notice of Proposed Removal for conduct un-
 becoming a supervisor. SAppx 71–75. On May 26, 2020,
 Mr. Aubart filed a whistleblower retaliation complaint
 with the Office of Special Counsel (OSC), pursuant to 5
 U.S.C. § 1214(a)(1)(A), seeking corrective action for alleged
 “prohibited personnel practice[s]” by the Army, namely, re-
 taliation for whistleblowing in violation of the WPA, codi-
 fied as relevant at 5 U.S.C. § 2302(b)(8), (9). The OSC
 complaint is not in the record, but the Board decision now
 before us indicates that, in the complaint, Mr. Aubart
 claimed that his employers had retaliated by creating a
 hostile work environment and suggesting his removal in
 response to his emails to Lt. Col. Giesecke and Brig. Gen.
 Norris—which he alleged constituted reports that Ms. Ore-
 jana, Lt. Col. Siegrist, and Deputy Director Chilson vio-
 lated 18 U.S.C. § 1001 (prohibiting materially false
 statements in connection with official proceedings) during
 the CBCA and district court proceedings. SAppx 7–13.
 OSC closed its investigation without action. Mr. Aubart
 then filed an IRA appeal with the Board. SAppx 35–76; see
 also SAppx 90–149 (responses to order to provide evi-
 dence).
Case: 21-2190       Document: 28    Page: 7    Filed: 01/18/2022




 AUBART   v. MSPB                                             7



      The Army moved to dismiss the appeal for lack of juris-
 diction, which an administrative judge for the Board
 granted in an initial decision on October 23, 2020. First,
 the administrative judge determined that Mr. Aubart had
 exhausted his remedies before OSC. SAppx 10. Next, the
 administrative judge surveyed the relevant statements
 and concluded that Mr. Aubart failed to nonfrivolously al-
 lege that he had a reasonable belief that Ms. Orejana and
 Lt. Col. Siegrist violated § 1001 in their CBCA submis-
 sions, which asserted that the Siegrist Memorandum noti-
 fied RCC-P employees that their “official duty station” had
 been changed. SAppx 13–18. Although Mr. Aubart argued
 that the Siegrist Memorandum “did not constitute a
 change in his official duty station,” the administrative
 judge rejected the argument, stating that it “boil[ed] down
 to how the relocation should be legally characterized as op-
 posed to any evidence of a factual misrepresentation by the
 agency.” SAppx 17. Similarly, the administrative judge
 concluded that Mr. Aubart failed to nonfrivolously allege
 that he had a reasonable belief that Deputy Directory Chil-
 son violated § 1001 by stating in his July 2019 declaration
 in district court that Lt. Col. Siegrist informed the RCC-P
 employees that their “duty station was being moved . . . be-
 cause the office at Fort Shafter was no longer available.”
 SAppx 18–20. The administrative judge noted Mr. Au-
 bart’s contention that the Fort Shafter office was still avail-
 able for storing equipment, furniture, and other items
 during the renovation, but determined that “[w]hile Chil-
 son could have added that the reason the Fort Shafter of-
 fice space was not available was due to it being renovated[,]
 I do not find [that] this lack of detail makes his statement
 false.” SAppx 19. Accordingly, the administrative judge
 dismissed the appeal for lack of jurisdiction. SAppx 20.
     Mr. Aubart initially petitioned for review by the Board,
 but he withdrew that request, and, as a result, the initial
 decision become the final decision of the Board on August
 12, 2021. SAppx 1. Mr. Aubart timely appealed to this
Case: 21-2190     Document: 28       Page: 8    Filed: 01/18/2022




 8                                              AUBART   v. MSPB



 court. 5 U.S.C. § 7703(b)(1)(B); Jones v. Dep’t of Health &
 Human Servs., 834 F.3d 1361, 1364–66 (Fed. Cir. 2016)
 (permitting notice of appeal to be filed before initial deci-
 sion becomes final decision of the Board). We have juris-
 diction under 28 U.S.C. § 1295(a)(9).
                                II
     We must affirm the Board’s decision unless it is “(1) ar-
 bitrary, capricious, an abuse of discretion, or otherwise not
 in accordance with law; (2) obtained without procedures re-
 quired by law, rule, or regulation having been followed, or
 (3) unsupported by substantial evidence.”           5 U.S.C.
 § 7703(c). “Whether the board had jurisdiction to adjudi-
 cate a case is a question of law, which we review de novo.”
 Forest v. Merit Sys. Prot. Bd., 47 F.3d 409, 410 (Fed. Cir.
 1995).
      The Board has jurisdiction over an IRA appeal under
 the WPA if the appellant, having exhausted the possibility
 of OSC administrative remedies, makes to the Board “non-
 frivolous allegations” that (1) the appellant engaged in
 whistleblowing activity by making a protected disclosure
 under 5 U.S.C. § 2302(b)(8) (or § 2302(b)(9)(A)(i), (B), (C),
 or (D), which are not at issue here) and (2) the disclosure
 was a contributing factor in the agency’s decision to take or
 fail to take, or the agency’s threats to take or fail to take, a
 “personnel action” against the appellant.             5 U.S.C.
 § 1221(a); id. § 2302(b)(8); see Hessami v. Merit Sys. Prot.
 Bd., 979 F.3d 1362, 1367 (Fed. Cir. 2021); Cahill v. Merit
 Sys. Prot. Bd., 821 F.3d 1370, 1373 (Fed. Cir. 2016); Kahn
 v. Dep’t of Justice, 528 F.3d 1336, 1341 (Fed. Cir. 2008);
 Yunus v. Dep’t of Veterans Affairs, 242 F.3d 1367, 1371–72
 (Fed. Cir. 2001). A protected disclosure is one that the em-
 ployee “reasonably believes evidences (i) any violation of
 any law, rule, or regulation, or (ii) gross mismanagement,
 a gross waste of funds, an abuse of authority, or a substan-
 tial and specific danger to public health or safety.” 5 U.S.C
 § 2302(b)(8). And an employee’s belief is reasonable if “a
Case: 21-2190       Document: 28   Page: 9    Filed: 01/18/2022




 AUBART   v. MSPB                                           9



 disinterested observer with knowledge of the essential
 facts known to and readily ascertainable by the employee
 [could] reasonably conclude that the actions of the govern-
 ment” come within one of the protected categories.
 Lachance v. White, 174 F.3d 1378, 1380–81 (Fed. Cir.
 1999); cf. Baldwin v. Dep’t of Veterans Affairs, 113 M.S.P.R.
 469, 477–78 (M.S.P.B. 2010) (“Because the inquiry is
 whether a disinterested observer with knowledge of the es-
 sential facts known to and readily ascertainable by the em-
 ployee could reasonably conclude that the actions
 evidenced a violation of law, we consider concepts of crimi-
 nal law from a layman’s perspective as well as in a legal
 sense.” (citation omitted)).
      Mr. Aubart argues on appeal that the Board’s decision
 “failed to properly apply the non-frivolous standard at the
 jurisdictional stage.” Informal Reply Br. 12–15; see also
 Informal Opening Br. 2–3. 2 We disagree. A nonfrivolous




     2    Various new arguments presented in Mr. Aubart’s
 reply in this court are forfeited. Informal Reply Br. 1–12
 (primarily contending that transfer was not in accordance
 5 U.S.C. § 5737). Mr. Aubart did not present those argu-
 ments in his opening brief to this court, Informal Opening
 Br. 2–3; nor are such arguments reflected in Mr. Aubart’s
 submissions to the Board now filed with us, SAppx 35–42;
 SAppx 90–93. Moreover, it appears (but given our finding
 of forfeiture we need not decide) that Mr. Aubart’s § 5737-
 based arguments would require us to redecide factual and
 legal issues—concerning the character of his change of
 duty station to Schofield and his corresponding entitlement
 to compensation—that the district court already decided
 adversely to Mr. Aubart in the Hawaii litigation, issues he
 is precluded from relitigating here. See Morgan v. Dep’t of
 Energy, 424 F.3d 1271, 1274–76 (Fed. Cir. 2005); Kroeger
 v. U.S. Postal Serv., 865 F.2d 235, 239 (Fed Cir. 1988);
Case: 21-2190    Document: 28      Page: 10    Filed: 01/18/2022




 10                                            AUBART   v. MSPB



 allegation “is an assertion that, if proven, could establish
 the matter at issue” under the WPA requirements; it must
 be plausible on its face and more than conclusory. 5 C.F.R.
 § 1201.4(s); see Hessami, 979 F.3d at 1367–69; Yunus, 242
 F.3d at 1371–72. As a result, the key question here is
 whether Mr. Aubart plausibly alleged (after the Hawaii
 district court ruling) that a disinterested observer, privy to
 all essential facts known and readily ascertainable to Mr.
 Aubart, would reasonably conclude that Ms. Orejana, Lt.
 Col. Siegrist, and Deputy Director Chilson “knowingly and
 willfully” made “materially false, fictitious, or fraudulent
 statement[s] or representation[s]” in matters “within the
 jurisdiction of the executive, legislative, or judicial branch
 of Government of the United States.” 18 U.S.C. § 1001(a);
 see, e.g., United States v. Litvak, 808 F.3d 160, 170 (2d Cir.
 2015). 3 We agree with the Board that Mr. Aubart did not
 (and could not) plausibly allege that any disinterested ob-
 server, even a layperson, would reasonably believe that the
 named individuals violated § 1001.
     First, no such reasonable belief is possible regarding
 Ms. Orejana and Lt. Col. Siegrist’s statements in their
 CBCA submissions that the Siegrist Memorandum notified
 RCC-P employees that their “official duty station” had been
 changed—even though the Siegrist Memorandum did not
 itself use the term “official duty station” and did repeatedly



 Mother’s Rest., Inc. v. Mama’s Pizza, Inc., 723 F.2d 1566,
 1569–73 & n.4 (Fed. Cir. 1983).
     3   We, like the Board, focus on 18 U.S.C. § 1001 be-
 cause that is the statute Mr. Aubart himself identified in
 his IRA appeal. SAppx 35. And we do not find that Mr.
 Aubart’s statements and the circumstances surrounding
 them clearly implicate another identifiable violation of law,
 rule, or regulation. Langer v. Dep’t of the Treasury, 265
 F.3d 1259, 1266 (Fed. Cir. 2001); see also Griesbach v. Dep’t
 of Veterans Affairs, 705 F. App’x 962, 965 (Fed. Cir. 2017).
Case: 21-2190       Document: 28   Page: 11    Filed: 01/18/2022




 AUBART   v. MSPB                                           11



 use the word “temporary.” Compare SAppx 43 (Siegrist
 Memorandum), with SAppx 94–99 (CBCA submissions).
 The district court in Mr. Aubart’s Hawaii litigation ex-
 plained why the Siegrist Memorandum, properly read,
 treated Mr. Aubart’s permanent duty station as changed,
 given the technical definitions set forth in the applicable
 law and regulations. Aubart, 2019 WL 3892408, at *5–6.
 As a result, no disinterested observer, aware of the district
 court litigation as Mr. Aubart certainly was (when he made
 the asserted whistleblowing disclosures), could reasonably
 believe that Ms. Orejana and Lt. Col. Siegrist’s statements
 making essentially the same legal arguments that the dis-
 trict court ratified had knowingly and willfully made ma-
 terially false statements in violation of § 1001(a). See id.
 (using “official duty station” and “permanent duty station”
 interchangeably); Informal Reply Br. 3 (Mr. Aubart recog-
 nizing that “permanent duty station” is synonymous with
 “official station”); SAppx 91 (same). 4
     Second, no disinterested observer could reasonably be-
 lieve that Deputy Directory Chilson violated § 1001 by stat-
 ing in his July 2019 declaration in district court that Lt.
 Col. Siegrist informed the RCC-P employees that their
 “duty station was being moved . . . because the office at
 Fort Shafter was no longer available.” SAppx 55–56. For
 the same reasons described above, there is no possible



     4   The same conclusion applies to Mr. Aubart’s com-
 parable assertion about the U.S. Attorney’s office’s argu-
 ments to the Hawaii district court about the legal character
 of the change. See SAppx 18 n.4. Given our conclusions,
 we need not reach the question of the applicability here of
 18 U.S.C. § 1001(b), which provides: “Subsection (a) does
 not apply to a party to a judicial proceeding, or that party’s
 counsel, for statements, representations, writings or docu-
 ments submitted by such party or counsel to a judge or
 magistrate in that proceeding.”
Case: 21-2190     Document: 28      Page: 12    Filed: 01/18/2022




 12                                             AUBART   v. MSPB



 plausible allegation that anyone could view the first half of
 Deputy Directory Chilson’s statement (i.e., that the duty
 station was moved) as materially false. Further, there is
 no possible plausible allegation that anyone could view the
 second half of the statement (i.e., that Fort Shafter was no
 longer available) as materially false simply because Dep-
 uty Directory Chilson did not additionally spell out the pre-
 cise way (not available for regular work, but available for
 storage, etc.) or reason (for renovation) that Fort Shafter
 was no longer available.
     As Mr. Aubart has made no other allegations of viola-
 tions of law, rule, or regulation, or of gross mismanage-
 ment, gross waste of funds, abuse of authority, or
 substantial and specific danger to public health or safety,
 we agree that the Board lacked jurisdiction under 5 U.S.C.
 § 1221 and was obligated to dismiss Mr. Aubart’s petition.
                              III
    For the foregoing reasons, we affirm the Board’s dis-
 missal of Mr. Aubart’s action for lack of jurisdiction.
      The parties shall bear their own costs.
                         AFFIRMED